Judicial review of an administrative determination made after a hearing at which evidence was taken is limited to whether the determination is supported by substantial evidence based upon the entire record (see CPLR 7803 [4]). Moreover, “ ‘the courts may not weigh the evidence or reject the choice made by [an administrative agency] where the evidence is conflicting and room for choice exists’ ” (Matter of Berenhaus v Ward, 70 NY2d 436, 444 [1987], quoting Matter of Stork Rest. v Boland, 282 NY 256, 267 [1940]).
Here, the testimony of the officer who issued the summonses to the petitioner regarding the condition of the roadway where vehicle weighing scales were placed, his training, the accuracy of the scales used, and the manner in which he weighed the petitioner’s vehicle, provided substantial evidence supporting the determination of the Administrative Law Judge (see Matter of J. Scaramella Trucking v Martinez, 39 AD3d 858, 859 [2007]; Matter of El Camino Trucking Corp. v Martinez, 21 AD3d 491, 492 [2005]; Matter of Star Rubbish Removal Corp. v Martinez, 15 AD3d 587, 588-589 [2005]; Matter of J. Bruno Sons, Inc. v Martinez, 15 AD3d 485, 486 [2005]). Florio, J.E, Chambers, Hall and Miller, JJ, concur.